                                                                        FILED
                                                               2019 Jan-07 PM 04:09
                                                               U.S. DISTRICT COURT
                UNITED STATES DISTRICT COURT                       N.D. OF ALABAMA

           FOR THE NORTHERN DISTRICT OF ALABAMA
                      MIDDLE DIVISION

JOHN THOMAS MILLER,       )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00180-LCB-JEO
                          )
JEFFERSON DUNN, et al.,   )
                          )
          Defendants.     )

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )     Case No. 4:17-cv-00516-LCB-EO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

WILLIAM CASEY,            )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00563-JEO
                          )
JEFFERSON DUNN, et al.,   )
                          )
          Defendants.     )

ANTHONY ZELLER,           )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00564-KOB-JEO
                          )
JEFFERSON DUNN, et al.,   )
                          )
          Defendants.     )
MICHAEL MCGREGOR,                        )
                                         )
            Plaintiff,                   )
                                         )
v.                                       )     Case No. 4:17-cv-00593-LCB-JEO
                                         )
JEFFERSON DUNN, et al.,                  )
                                         )
            Defendants.                  )

                                     ORDER

      This matter is before the court on the Joint Motion of the parties to extend

the discovery deadlines in the above-captioned cases. (See e.g. Doc. 83 in 4:17-cv-

180-LCB-JEO; Doc. 66 in 4:17-cv-5616-LCB-JEO; Doc. 71 in 4:17-cv-564-LCB-

JEO). Good cause having been shown, the motion is GRANTED as to each case.

All deadlines are extended as follows:

      Plaintiffs’ Expert Disclosures Due             January 31, 2019

      Defendants’ Expert Disclosures Due             March 15, 2019

      Plaintiffs’ Expert Rebuttal Reports Due        March 29, 2019

      Discovery Deadline                             April 12, 2019

      Joint Status Report Due                        April 30, 2019

      Dispositive Motions Deadline                   April 30, 2019

      Trial Ready Date                               August 15, 2019

      DONE and ORDERED, this the 7th day of January, 2019.


                                         ___________________________
                                         JOHN E. OTT
                                         Chief United States Magistrate Judge
